         Case MDL No. 2741 Document 1055 Filed 06/18/19 Page 1 of 4




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                               MDL No. 2741



                                  (SEE ATTACHED SCHEDULE)



                       CONDITIONAL TRANSFER ORDER (CTO −137)



On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,131 additional
action(s) have been transferred to the Northern District of California. With the consent of that court,
all such actions have been assigned to the Honorable Vince Chhabria.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Northern District of California and assigned to
Judge Chhabria.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
consent of that court, assigned to the Honorable Vince Chhabria.

This order does not become effective until it is filed in the Office of the Clerk of the United States
District Court for the Northern District of California. The transmittal of this order to said Clerk shall
be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                       FOR THE PANEL:


               Jun 18, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel
        Case MDL No. 2741 Document 1055 Filed 06/18/19 Page 2 of 4




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                               MDL No. 2741



                   SCHEDULE CTO−137 − TAG−ALONG ACTIONS



 DIST       DIV.      C.A.NO.      CASE CAPTION


ALABAMA NORTHERN

  ALN         5      19−00747      Ponzini v. Monsanto Company Corporation et al

CALIFORNIA CENTRAL

  CAC         2      19−04081      Ricky Chambers v. Monsanto Company

CALIFORNIA EASTERN

  CAE         2      19−00953      Jones−Basler et al v. Monsanto Company

CONNECTICUT

  CT          3      19−00708      Lloyd v. Monsanto Company

FLORIDA MIDDLE

  FLM         2      19−00355      Rodriguez v. Monsanto Company
  FLM         2      19−00365      Schuetz v. Monsanto Company
  FLM         3      19−00615      Perry et al v. Monsanto Company
  FLM         3      19−00616      Smith et al v. Monsanto Company
  FLM         5      19−00267      Glick v. Monsanto Company

IOWA SOUTHERN

  IAS         4      19−00162      Williams et al v. Monsanto Company

KANSAS

  KS          2      19−02213      McDiffett v. Monsanto Company

KENTUCKY EASTERN

  KYE         6      19−00135      Noe et al v. Monsanto Company

LOUISIANA EASTERN
        Case MDL No. 2741 Document 1055 Filed 06/18/19 Page 3 of 4


  LAE         2      19−02087      Wollfarth v. Monsanto Company

MINNESOTA

  MN          0      19−01470      Larson et al v. Monsanto Company

MISSISSIPPI NORTHERN

  MSN         4      19−00082      McCaskill v. Monsanto Company et al

MISSOURI EASTERN

  MOE         4      19−01034      Austin et al v. Monsanto Company
  MOE         4      19−01037      Ball v. Monsanto Company
  MOE         4      19−01039      Banker v. Monsanto Company
  MOE         4      19−01042      Clay et al v. Monsanto Company
  MOE         4      19−01043      Clifton v. Monsanto Company
  MOE         4      19−01044      Culp et al v. Monsanto Company
  MOE         4      19−01047      George et al v. Monsanto Company
  MOE         4      19−01421      Mason v. Monsanto Company
  MOE         4      19−01460      Pritchett et al v. Monsanto Company
  MOE         4      19−01465      Kuhlman v. Monsanto Company
  MOE         4      19−01505      Maudlin et al v. Monsanto Company
  MOE         4      19−01506      Shelton et al v. Monsanto Company
  MOE         4      19−01507      Buchert v. Monsanto Company
  MOE         4      19−01508      Kilburn et al v. Monsanto Company
  MOE         4      19−01521      Shelton et al v. Monsanto Company
  MOE         4      19−01523      Herring et al v. Monsanto Company
  MOE         4      19−01524      Novak et al v. Monsanto Company
  MOE         4      19−01559      Bittinger et al v. Monsanto Company

PENNSYLVANIA EASTERN

  PAE         2      19−02248      KARGEN v. MONSANTO COMPANY

TENNESSEE EASTERN

  TNE         1      19−00107      Graves et al v. Monsanto Company
  TNE         3      19−00133      Oleyar v. Monsanto Company

TEXAS NORTHERN

  TXN         4      19−00400      Payne v. Monsanto Company et al

VIRGINIA EASTERN

  VAE         1      19−00648      Prins et al v. Monsanto Company

WASHINGTON WESTERN
  Case MDL No. 2741 Document 1055 Filed 06/18/19 Page 4 of 4

WAW     2      19−00663      Scherrer v. Monsanto Company
WAW     2      19−00723      Madsen et al v. Monsanto Company
WAW     2      19−00757      White et al v. Monsanto Company
WAW     2      19−00779      Freepons v. Monsanto Company
WAW     3      19−05459      Zech et al v. Monsanto Company
